                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIMOTHY PAUL LABARRE, JR.,                             CIVIL ACTION
    Plaintiff,

        v.                                             N0.19-3189

KYLE RUSSELL, et al.,
     Defendants.

                                              ORDER

        AND NOW, this 26th day of July 2019, upon considering Plaintiffs Motion for leave to

proceed in forma pauperis (ECF Doc. No. 1), Prisoner Trust Fund Account Statement (ECF Doc.

No. 3),pro se Complaint (ECF Doc. No. 2), and for reasons in the accompanying Memorandum,

it is ORDERED:

        1.     Plaintiff's Motion for leave to proceed in forma pauperis (ECF Doc. No. 1) is

GRANTED under 28 U.S.C. § 1915;

       2.      Timothy Paul LaBarre, #158127, shall pay the full filing fee of$350 in installments

under 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Warden of Lehigh County

Jail or other appropriate official shall assess an initial filing fee of 20% of the greater of (a) the

average monthly deposits to Mr. LaBarre's inmate account; or (b) the average monthly balance in

Mr. LaBarre's inmate account for the six-month period immediately preceding the filing of this

case. The Warden or other appropriate official shall calculate, collect, and forward the initial

payment assessed under this Order to the Court with a reference to the docket number for this case.

In each succeeding month when the amount in Mr. LaBarre's inmate trust fund account exceeds

$10.00, the Warden or other appropriate official shall forward payments to the Clerk of Court
equaling 20% of the preceding month's income credited to Mr. LaBarre's inmate account until the

fees are paid. Each payment shall reference the docket number for this case;

        3.      The Clerk of Court shall send a copy of this Order to the Warden of Lehigh County

Jail;

        4.      The Complaint (ECF Doc. No. 2) is filed;

        5.      Mr. LaBarre's Complaint (ECF Doc. No. 2) is DISMISSED without prejudice for

failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii);

        6.     Mr. LaBarre may file an amended complaint on or before August 26, 2019 which

identifies all defendants in the caption of the amended complaint and identifies them in the body

of the second amended complaint and shall state the basis for Mr. LaBarre's claims against each

defendant. When drafting his amended complaint, Mr. LaBarre should be mindful of the Court's

reasons for dismissing his claims as explained in the Court's Memorandum. Upon the filing of an

amended complaint, the Clerk shall not direct service until further Order;

        7.     The Clerk of Court shall send Mr. LaBarre a blank copy of the Court's form

complaint to be used by a prisoner filing a civil rights action bearing the above civil action number.

Mr. LaBarre may use this form to file his amended complaint ifhe chooses to do so; and,

        8.     We may dismiss this case for failure to prosecute without further notice if Mr.

LaBarre fails to comply with this Order.



                                                      ~
                                                      KE®iJ.

                                                  2
